Case 1:21-cv-00386-WS-N Document 4 Filed 09/21/21 Page 1 of 2                   PageID #: 97




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

  DEBORAH KONIUSZY, et al.,                      )
                                                 )
         Plaintiffs,                             )
                                                 )
  v.                                             ) CIVIL ACTION 21-0386-WS-N
                                                 )
  NOLAN EUGENE, JR., et al.,                     )
                                                 )
         Defendants.                             )

                                             ORDER
         This matter is before the Court on its sua sponte review of its subject matter
  jurisdiction. The defendants removed on the basis of diversity, asserting it was
  apparent from the face of the complaint that the amount in controversy exceeds
  $75,000, exclusive of interest and costs. The Court advised the defendants that
  their position was foreclosed by Williams v. Best Buy Co., 269 F.3d 1316 (11th Cir.
  2001), and provided them an interval to submit additional materials to sustain their
  burden of establishing subject matter jurisdiction. (Doc. 2). They have done so.
  (Doc. 3).
         The only additional material the defendants provide regarding the amount
  in controversy is an email from plaintiffs’ counsel declining to stipulate that
  damages are under $75,000. (Doc. 3-4). The Williams Court held that such a
  refusal to stipulate “standing alone does not satisfy [the removing defendant’s]
  burden of proof on the jurisdictional issue.” 269 F.3d at 1320. The defendants
  argue they are not relying only on the refusal to stipulate but also on the
  complaint’s allegations regarding the plaintiffs’ injuries. (Doc. 3 at 5). Williams,
  however, involved indistinguishable allegations of injuries, and the Eleventh
  Circuit still found the jurisdictional amount not established.
Case 1:21-cv-00386-WS-N Document 4 Filed 09/21/21 Page 2 of 2             PageID #: 98




        For the reasons set forth above, this action is remanded to the Circuit
  Court of Mobile County for lack of subject matter jurisdiction


        DONE and ORDERED this 21st day of September, 2021.


                                           s/ WILLIAM H. STEELE
                                           UNITED STATES DISTRICT JUDGE




                                          2
